Citation Nr: 1639717	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1983 to April 1984, from January 2003 to June 2003, and from January 19, 2004 to April 20, 2005.

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Cleveland, Ohio that denied the Veteran's claim of entitlement to service connection for residuals of a left knee injury.  The Veteran appealed this denial to the Board.  

It should be noted that in his VA Form 9 Substantive Appeal received in October 2006, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  He subsequently requested a videoconference hearing at the RO, and in 2008 and 2010, hearings were scheduled, but did not take place.  In April 2011, the Veteran was notified that a videoconference hearing was scheduled for June 10, 2011.  However, in a statement received by the RO that same month, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  

Thereafter, in November 2012, the Board remanded the Veteran's appeal to the RO, at the Veteran's request, to review additional evidence that had been associated with the claims file.  The RO reviewed the new evidence in the context of the entire claims file, readjudicated the Veteran's claim and issued a supplemental statement of the case in November 2015 confirming the denial of the Veteran's left knee claim.  The RO then recertified the Veteran's appeal to the Board.

In terms of the Veteran's claim, Board observes that the Veteran initially requested service connection in June 2005 for a left knee condition with pain.  See June 2005 statement in support of claim.  The RO rephrased that claim as a claim of entitlement to service connection for residuals of a left knee injury in the November 2005 rating decision on appeal.  In its November 2012 BVA Remand, the Board rephrased the issue once more as a claim of entitlement to service connection for a left knee disability.  For that reason, the claim on appeal remains phrased as a claim for a left knee disability.  

Also for the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran currently has a left knee disability, variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, and degenerative changes of the left knee.

2.  The Veteran's service records document an injury to his left knee during active service.  

3.  The Veteran reported recurrent left knee pain during service and has reported left knee pain since his discharge from service. 

4.  The evidence of record is at least in relative equipoise as to the Veteran's left knee disability, variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, and degenerative changes of the left knee, is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left knee disability, variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, and degenerative changes of the left knee, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

As the Board's decision to grant service connection for a left knee disability herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and its implementing regulations.

Service connection for a left knee disability

The Veteran seeks service connection for a left knee disability that he contends has developed as a result of an injury he sustained in service.  In support of his claim, the Veteran's spouse submitted a statement in December 2009, in which she reported her observations of the Veteran's pain and how it has affected their lives.

While viewing the evidence in the light most favorable to the Veteran, the Board finds the evidence to be in relative equipoise; and hereby grants the Veteran's claim.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38. U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.3.09(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R 
§ 3.309 (a).  Id.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Turning to the merits of the appeal, a review of the Veteran's service treatment records reveals that in December 2004, the Veteran accidentally twisted his left knee.  In providing a sworn statement about the accident, the Veteran reported that he experienced a little pain at the time of his knee injury, but that this pain increased over the following couple of days such that he sought treatment.  Physical examination at the time revealed swelling of the posterior tibiofemoral region, tenderness and some ligament laxity.  The Veteran was diagnosed with "complaints of knee pain" and subsequently placed on a temporary physical profile for knee pain.  See December 2004 and February 2005 service records.   

March 2005 medical records reveal that the Veteran sought treatment for left knee pain.  Previous x-rays were reported as being negative; and early on the Veteran sought an MRI.  A physical examination of the knee was normal, noting that the Veteran's left knee had good range of motion and no instability.  The Veteran was assessed with knee pain.  However, a magnetic resonance imaging (MRI) conducted later that same month showed left knee lateral tilt of the patella and a small joint effusion.    

A subsequent MRI dated April 18, 2005 (while the Veteran was still in service) also showed a small effusion and lateral patellar tile but no other significant internal derangement.  The Veteran was assessed with left knee patellofemoral syndrome (i.e., pain in the front of the knee) and left knee synovitis (i.e., inflammation of the lining of the knee joint).  He was prescribed physical therapy.  

Post-service medical records dated April 22, 2005 reflect the Veteran's report that the pain from his December 2004 had never truly left.  A July 2005 record notes a diagnosis of left knee pain intermittently, following an injury in Iraq.  Left knee x-rays showed evidence of some arthritic changes.  However, the radiologist reported these as "no significant arthritic changes," and noted that there was no evidence of a fracture or dislocation, no evidence of narrowing of the joint space, and no evidence of fluid within the left knee joint.  The impression of the July 2005 radiologist was that the Veteran had a "radiographically normal left knee."  

In August 2005, the Veteran was afforded a general medical examination in connection with this, as well as several others, claims.  The VA medical doctor who examined the Veteran obtained a medical history from him and reviewed the claims file.  In doing so, the doctor noted the Veteran's left knee accident in service and reported that his x-rays were negative.  He indicated the Veteran's symptomatology consisted of weak knees, with some stiffness when he sat for prolonged periods of time.  The Veteran denied experiencing knee swelling, locking and "giving out."  A physical examination of the Veteran's knees revealed that they were nontender, although the Veteran reported some pain behind his left knee.  Knee flexion was reported as 116 degrees on the left and 120 degrees on the right.  Extension was noted as zero degrees.  The doctor found no ligamentous abnormalities; and indicted the Veteran's Patellar and Achilles reflexes were intact.  After reviewing x-rays taken that day, the doctor stated that his impression was that the Veteran had "[a] left knee injury, with no abnormalities on physical examination or x-ray."  See August 2005 VA examination report.  

A review of the Veteran's subsequent post-service records sets forth the Veteran's continued complaints to treatment providers of left knee pain and his injury in service.  See, e.g., records dated in May 2006, June 2007, December 2007, December 2008; March 2010 Neurological Disorders examination, p. 2.      However, none of these records reflect a left knee diagnosis.  While a May 2006 MRI report shows that the Veteran had a very small joint effusion of the left knee at that time, the radiologist's ultimate impression was that the Veteran had an "unremarkable MRI of the left knee."

In analyzing the Veteran's claim, it is clear that the above-referenced medical records are contradictory in that some treatment providers have diagnosed the Veteran with a left knee disability, while others have opined that the Veteran's left knee is essentially normal.  Reviewing these opinions as a whole, the Board finds the more probative and persuasive medical opinions to be those that are closer in time to the Veteran's in-service injury.  See medical records dated in March 2005 and April 2005.  These records, based upon treatment that actually occurred prior to the Veteran's discharge from service, reference diagnoses of small joint effusion, patellofemoral syndrome and synovitis.  In this regard, the Board finds an April 18, 2005 medical opinion (provided two (2) days before the Veteran was discharged from service) to be particularly relevant in this appeal since the diagnoses of left knee patellofemoral syndrome and left knee synovitis were based, in part, on an MRI of the Veteran's left knee. 

In summary, the evidence in this case clearly shows that the Veteran suffered an injury to his left knee during his last period of active service.  The evidence also shows that the Veteran was diagnosed with a left knee disability two (2) days prior to his discharge from active service that has since been variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, left knee effusion, and degenerative changes of the left knee.  Viewing this evidence in conjunction with the other medical evidence of record and statements from the Veteran and his spouse, the Board can only come to the conclusion that the Veteran has constantly and consistently complained of left knee pain from the time of his left knee injury in service to the present date (i.e., exhibited a continuity of symptomatology).

Accordingly, on balance, the record before the Board is at least in relative equipoise as to whether the Veteran has a presently existing left knee disability, variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, and degenerative changes of the left knee, that originated during service, for which the Veteran has received treatment for continuing symptoms since his discharge from service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a left knee disability.  38. U.S.C.A. § 5107(b).  Thus, the appeal is granted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disability, variously diagnosed as left knee patellofemoral syndrome, left knee synovitis, and degenerative changes of the left knee, is granted.



____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


